Title: To Thomas Jefferson from Nicholas Reib, 27 March 1802
From: Reib, Nicholas
To: Jefferson, Thomas


            Sir!
              Philada. March 27th. 1802.
            I had the Pleasure to receive your Letter dated the 27th. of February in Answer to my last for which I deem myself obligated to you. by which I observe that it is not in the Power of you to promote any Settlement in regard to my Claims to the U.S. but refer me to the Legislature. I mentioned to you in my former Letter that an act had been passed Solely for me Ascertaining that I should receive payment for Months pay, Bounty and Board the back ration was struck out. The Accountant of the war office writes on the bak of my Account that I had been paid by Mr. Pierce the General Pay Master. In Consequence of which I have made an affidavet (which I hereby Inclose) Certifying that I never received a Cent from said Pierce, and if am right, the said Pierce died before my Act was passed. The Accountant also observes on the back of the Account the report of the Committee of Claims (which now lies before Congress) signed by myself and others this Petition in Connection with other Artificers was given in after my own Petition was offered, but not yet decided upon therefore the said Report has nothing to do with my Individual Account. I hope your Excellency will Excuse my Audaciousness in troubling you with my affairs I being Informed by People personnally acquinted with you that know your Disposition to be Inclined to show Justice to them that it belongs which is also Confirmed by your Inaugeration Speech on the 4th of March 1801.
            
            I therefore rest Assured that you will Endeavour to Enforce the aforesaid act passed for me in the year 1792.
            I have the honour to be Sir: your most obedient Hble. Servt.
            Nicholas Reib
            
              P.S.
              To make it more evident to you; I would wish yet to mention that Mr. Rins a Citizien of this City went with me to Mr. Ran[dolph] late Secretary of State for to be settled; upon which he gave us an order on the War office, but in Vain. Afterward David Langeneker went with me to Rob. G. Harper Esqr. Concerning the Settlement & he immediately sent in the Clerk’s office for the Bill Books of 1792. When the Clerk directly brought two Books, one of the Senate the other of the house of Representatives, Mr. Harper examining them told us that an Act had been passed purpoisly for Ns. Rieb, and gave me another order on the War office which was also discountenanced. Consequently I have still a proper Right to demand such Moneys as are due me.
              Yours as above.
            
          